Exhibit (10)(iii)(A)(17.6)

AMENDMENT TO

CINCINNATI BELL MANAGEMENT PENSION PLAN

The Cincinnati Bell Management Pension Plan (the “Plan”) is hereby amended,
effective as of June 1, 2005 (and with respect to any Plan participant’s
retirement benefit under the Plan the commencement date of which has not
occurred by June 1, 2005) and to permit the use of retroactive annuity starting
dates in the payment of annuity benefits under the Plan and to clarify certain
other rules in the Plan’s benefit payment provisions, in the following respects.

1. Section 7.1 of the Plan is amended in its entirety to read as follows.

7.1 Commencement Date of Retirement Benefit. If a Participant is entitled to a
retirement benefit under the Plan pursuant to any of the provisions of Article 6
above, then, subject to the provisions of Section 7.5 below, he may, as a part
of his filing with a Plan representative of a claim for his retirement benefit
under and in accordance with the provisions of Section 7.4 below, elect the
specific commencement date as of which his retirement benefit under the Plan
will commence to be paid, provided that the elected commencement date meets each
and every of the requirements set forth in Subsections 7.1.1 through 7.1.5 below
(to the extent such requirements apply to the elected commencement date under
the terms of such Subsections).

7.1.1 Such commencement date must occur both: (i) no later than the
Participant’s Required Commencement Date; and (ii) if the date on which the
Participant ceases to be an Employee occurs before the Participant’s Required
Commencement Date, after the date on which the Participant ceases to be an
Employee.

7.1.2 Such commencement date may not occur more than 90 days after the date (for
purposes of this Section 7.1, the “written explanation date”) on which the
latest written explanation as to the Participant’s benefit form options and
other benefit payment rules that is described in Subsection 7.4.4 below (for
purposes of this Section 7.1, the “written explanation”) is provided to the
Participant.

7.1.3 Such commencement date may not occur before 30 days have expired after the
written explanation date unless all of the following conditions are met:

(a) the written explanation clearly indicates that the Participant has a right
to at least 30 days to consider the form in which his retirement benefit will be
paid and elect a permitted form of benefit;

 

1



--------------------------------------------------------------------------------

(b) the Participant affirmatively elects the form in which he wants his
retirement benefit to be paid prior to the expiration of the 30- day period
beginning on the date that immediately follows the written explanation date;

(c) the Participant is permitted to amend or revoke an affirmative election he
makes for payment of his retirement benefit in any form at least until the later
of the date as of which the Participant’s retirement benefit under the Plan will
commence based on such election or the expiration of the seven-day period that
begins on the date that immediately follows the written explanation date; and

(d) the actual distribution of the retirement benefit in accordance with the
Participant’s affirmative election does not begin before the expiration of the
seven-day period that begins on the date that immediately follows the written
explanation date.

7.1.4 Such commencement date may occur prior to the date on which the
Participant makes a claim for his retirement benefit only if the actual payment
of the Participant’s retirement benefit begins to be paid within 90 days after
the written explanation date (or if the actual payment of the Participant’s
retirement benefit begins to be paid after the end of such 90-day period solely
due to administrative reasons).

7.1.5 Such commencement date may occur prior to the written explanation date (in
which case such commencement date shall be considered a “retroactive
commencement date” under this Subsection 7.1.5) only if all of the following
conditions are met:

(a) such commencement date does not occur before the later of (i) June 1, 2005
or (ii) the date that is twelve months before the date on which the
Participant’s retirement benefit actually begins to be paid;

(b) the Participant affirmatively elects the commencement date of his retirement
benefit and the form in which he wants his retirement benefit to be paid no
later than 90 days after the date on which the earliest written explanation as
to the Participant’s benefit form options and other benefit payment rules that
is described in Subsection 7.4.4 below is provided to the Participant;

(c) the Participant’s retirement benefit is paid in the form of an Annuity and
not in the form of a single sum cash payment pursuant to the Participant’s
election of the benefit form for his retirement benefit (and the other
provisions of this Plan);

 

2



--------------------------------------------------------------------------------

(d) the Participant’s spouse as of the date the retirement benefit actually
begins to be paid (if any) is treated as the Participant’s spouse as of the
retroactive commencement date for all purposes of the rules of Article 7 of the
Plan (and, if the Participant actually had a different spouse as of his
retroactive commencement date, such former spouse is not treated for such
purposes as the Participant’s spouse as of such date except to the extent
otherwise required by a qualified domestic relations order as defined in section
206(d) of ERISA and section 414(p) of the Code);

(e) the Participant’s spouse as of the date the benefit actually begins to be
paid (if any) consents to the form of the retirement benefit and the retroactive
commencement date (even if the form is a Qualified Joint and Survivor Annuity
when the spouse’s consent would not be required but for the retroactive
commencement date applying) in a manner that would satisfy the requirements of
Subsection 7.4.2 below;

(f) the Participant receives a make-up payment to reflect any missed payments
from the retroactive commencement date to the date of the actual make-up
payment, with an appropriate adjustment for interest from the dates the missed
payments would have been made to the date of the actual make-up payment, which
interest adjustment will be based on the annual interest rate on 30-year
Treasury securities for the fifth calendar month which precedes the first
calendar month included in the Plan Year in which the date of the actual make-up
payment occurs (as such interest rate is specified for purposes of Code section
417(e)(3) by the Secretary of the Treasury or his delegate in revenue rulings,
notices, or other guidance);

(g) the actual payment of the Participant’s retirement benefit begins to be paid
within 90 days after the written explanation date (or the actual payment of the
Participant’s retirement benefit begins to be paid after the end of such 90-day
period solely due to administrative reasons); and

(h) the date of the first actual payment of the retirement benefit is
substituted for the retroactive commencement date for purposes of Subsections
7.1.1 through 7.1.4 above.

If the Participant makes a claim for his retirement benefit under the Plan but
fails to elect the specific commencement date of such benefit, then such
commencement date shall be set by the Committee (i) to be relatively close to
the date on which the Participant files such claim (but not in any event later
than the Participant’s Required Commencement Date), (ii) to meet all of the
requirements of Subsections 7.1.1 through 7.1.4 above, and (iii) to occur in any
event after the written explanation date.

2. Section 7.4 of the Plan is amended in its entirety to read as follows.

 

3



--------------------------------------------------------------------------------

7.4 Claim for Benefit.

7.4.1 A Participant entitled to a retirement benefit under the Plan may, in a
writing filed with a Plan representative (on a form prepared or accepted by the
Committee), file a claim that such benefit commence and elect to receive his
retirement benefit in the normal form that otherwise applies to him under
Section 7.2 above or to waive such normal form and instead to have such benefit
paid in any optional form permitted him under Section 7.3 above, provided that
such claim and election is made in writing on a form prepared or approved by the
Committee: (a) after the date (for purposes of this Section 7.4, the “written
explanation date”) on which the latest written explanation as to the
Participant’s benefit form options and other benefit payment rules and that is
described in Subsection 7.4.4 below (for purposes of this Section 7.4, the
“written explanation”) is provided to the Participant; (b) no more than 90 days
before the date that becomes the commencement date of his retirement benefit
under Section 7.1 above; and (e) no later than the date that becomes the
commencement date of his retirement benefit under Section 7.1 above (except that
his claim for a benefit may be made after the date that becomes the commencement
date of his retirement benefit under Section 7.1 above if the provisions of
Subsection 7.1.4 above are met).

7.4.2 Notwithstanding the provisions of Subsection 7.4.1 above but subject to
the last sentence of this Subsection 7.4.2 and to the provisions of Subsection
7.1.5 above, if a Participant is married on the date as of which his retirement
benefit commences, his election of any optional form permitted him under
Section 7.3 above is not effective unless the person who is the spouse of the
Participant as of the commencement date of the retirement benefit consents, in a
writing filed with a Plan representative (on a form prepared or accepted by the
Committee), to such election of the named optional form within the same period
in which the Participant has to make his election, with the spouse’s consent
acknowledging the effect of such consent and being witnessed by a notary public
or a Plan representative. Any such spouse’s consent shall be irrevocable once
received by a Plan representative. However, any consent of the Participant’s
spouse otherwise required under this Subsection 7.4.2 shall not be required if
it is established to the satisfaction of a Plan representative that the consent
cannot be obtained because no spouse exists, because the spouse cannot
reasonably be located, or because of such other circumstances as the Secretary
of the Treasury or his delegate allows in regulations.

7.4.3 If a Participant elects a form of payment different than his normal form
under Section 7.2 above, he may amend or revoke that election by a written
notice filed with a Plan representative (on a form prepared or accepted by the
Committee) before the commencement date of his retirement benefit under the Plan
(or, if the Participant elects a commencement date for such benefit that is
before or in any event less than 30 days after the date on which the written

 

4



--------------------------------------------------------------------------------

explanation is provided to the Participant, he may amend or revoke his election
of a form of payment different than his normal form under Section 7.2 above
until the later of the commencement date of his retirement benefit as based on
his election or the expiration of the seven-day period that begins on the date
that immediately follows the written explanation date); provided that if the
Participant desires to elect another form of payment different than the normal
form applicable to him, the conditions of Subsections 7.4.1 and 7.4.2 above must
be satisfied as if that amendment were a new election.

7.4.4 The Committee shall provide each Participant who is entitled to a
retirement benefit under the Plan a written explanation of:

(a) the terms and conditions of the normal form in which such benefit will be
paid unless there is an election out of such form according to this Section 7.4;

(b) the Participant’s rights to make and the effect of an election out of the
normal form;

(c) the requirement, if applicable, that the Participant’s spouse consent to any
election out of the normal form;

(d) the right of the Participant to revoke an election out of the normal form;

(e) the Participant’s right to elect the commencement date of his retirement
benefit under the Plan; and

(f) any other items that are required to be contained in the written explanation
by Treasury regulations and/or Internal Revenue Service notices or other
guidance.

In addition, such written explanation shall generally indicate that the
Participant has a right to at least 30 days to consider the form in which his
retirement benefit will be paid and elect a permitted form of payment of his
retirement benefit.

7.4.5 The Committee or a Plan representative shall provide the written
explanation to a Participant at any time deemed appropriate by the Committee and
in any event within a reasonable administrative period after the Participant
notifies the Committee that he desires to commence payment of his benefit (if he
is then eligible, or if it is anticipated that he will soon be eligible, to
commence such benefit) and/or within a reasonable administrative period prior to
the latest date that such benefit must commence under the other provisions of
the Plan. The written explanation shall be deemed to have been provided the
Participant for purposes of the other provisions of the Plan on the date it is
either personally delivered or faxed to the Participant or is deposited in the
mail (first

 

5



--------------------------------------------------------------------------------

class or certified mail, postage prepaid) by the Committee or a Plan
representative.

[Signature Page of Plan Amendment Is On Following Page]

 

6



--------------------------------------------------------------------------------

IN ORDER TO EFFECT THE FOREGOING CHANGES TO THE PLAN, the Plan’s sponsor,
Cincinnati Bell Inc., has caused its name to be subscribed to this Plan
amendment.

 

CINCINNATI BELL INC. By:  

/s/ Christopher J. Wilson

Title:   Vice President & General Counsel Date:   7/12/05

 

7